 



Exhibit 10.1
R.H. DONNELLEY CORPORATION
$500,000,000 aggregate principal amount of 8.875% Series A-4 Senior Notes Due
2017
REGISTRATION RIGHTS AGREEMENT
New York, New York
October 17, 2007
J.P. Morgan Securities Inc.
As Representatives of the several
     Initial Purchasers named in Schedule I
     attached hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
          R.H. Donnelley Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the initial purchasers named in Schedule I
attached hereto (collectively, the “Initial Purchasers”), $500,000,000 aggregate
principal amount of its 8.875% Series A-4 Senior Notes Due 2017 (the “Notes”)
upon the terms set forth in a purchase agreement dated October 2, 2007 (the
“Purchase Agreement”) relating to the initial placement of the Notes. To induce
the Initial Purchasers to enter into the Purchase Agreement and to satisfy a
condition of your obligations thereunder, the Company hereby agrees with you for
your benefit and the benefit of the holders from time to time of the Notes and
Exchange Notes (as defined below), as follows:
          1. Definitions.
          Capitalized terms used herein without definition shall have their
respective meanings set forth in the Purchase Agreement. As used in this
Registration Rights Agreement dated October 17, 2007 (this “Agreement”) by and
among the Company and the Initial Purchasers, the following defined terms shall
have the following respective meanings:
          “Act” shall mean the Securities Act of 1933 and the rules and
regulations of the Commission promulgated thereunder.
          “Additional Interest” has the meaning set forth in Section 5(b)
hereof.
          “Affiliate” of, or Person “affiliated” with, any specified Person
shall mean any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified Person. For purposes of this definition,



--------------------------------------------------------------------------------



 



-2-

“control” of a Person shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled by” and “under common
control with” shall have meanings correlative to the foregoing.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Commission” shall mean the Securities and Exchange Commission.
          “Conduct Rules” shall have the meaning set forth in Section 4(t)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules and regulations of the Commission promulgated thereunder.
          “Exchange Notes” shall mean the notes of the Company identical in all
material respects to the Notes (except that the Additional Interest provisions,
the transfer restrictions and the restrictive legends shall be modified or
eliminated, as appropriate) and to be issued under the Indenture.
          “Exchange Offer Registration Period” shall mean the 180-day period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of such Exchange Offer Registration Statement.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company on Form S-4 or on another appropriate form under the
Act with respect to a Registered Exchange Offer, all amendments and supplements
to such registration statement, including post-effective amendments thereto, in
each case including the Prospectus contained therein, all exhibits thereto and
all material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a Broker-Dealer and elects to exchange any Notes that
it acquired for its own account as a result of market-making activities or other
trading activities (but not directly from the Company or any Affiliate of the
Company) for Exchange Notes.
          “Free Writing Prospectus” shall mean each free writing prospectus (as
defined in Rule 405 under the Securities Act) prepared by or on behalf of the
Company or used or referred to by the Company or otherwise required to be filed
by the Company pursuant to Rule 433 under the Securities Act, in each case in
connection with the sale of the Notes.
          “Holders” shall mean holders from time to time of Notes and Exchange
Notes.



--------------------------------------------------------------------------------



 



-3-

          “Indenture” shall mean the Indenture dated as of October 2, 2007,
between the Company and The Bank of New York, as trustee, under which the Notes
were issued, as amended or supplemented from time to time in accordance with the
terms thereof.
          “Initial Notes” shall mean the $1,000,000,000 aggregate principal
amount of 8.875% Series A-4 Senior Notes Due 2017 issued by the Company on the
Initial Notes Issue Date.
          “Initial Notes Issue Date” shall mean October 2, 2007, the date of the
initial sale of the $1,000,000,000 aggregate principal amount of Notes by the
Company.
          “Initial Placement” shall mean the initial sale of the Notes to the
Initial Purchasers on October 2, 2007 pursuant to the Purchase Agreement.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Initial Registration Rights Agreement” shall mean the Registration
Rights Agreement, dated October 2, 2007, by and among the Company and the
initial purchasers named therein entered into in connection with the offering of
the Initial Notes.
          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of Initial Notes, Notes and Exchange Notes, as the
case may be, registered under a Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Person” shall mean an individual, trustee, corporation, partnership,
limited liability company, joint stock company, trust, unincorporated
association, union, business association, firm or other legal entity.
          “Prospectus” shall mean the prospectus included in such Registration
Statement, including any prospectus, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of Initial Notes, Notes or Exchange Notes covered by such Registration
Statement, and all amendments and supplements thereto and all material
incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registration Default” has the meaning set forth in Section 5(b)
hereof.
          “Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the holders of the Notes that are not prohibited
by any law or policy of the



--------------------------------------------------------------------------------



 



-4-

Commission from participating in such offer a like aggregate amount of Exchange
Notes in exchange for the Notes.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Initial Notes,
the Notes or the Exchange Notes pursuant to the provisions of this Agreement,
any amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(b)(ii) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of Initial Notes, Notes or Exchange Notes, as applicable, on
an appropriate form under Rule 415 under the Act, or any similar rule that may
be adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
          “Trustee” shall mean the trustee with respect to the Notes under the
Indenture.
          “Underwriter” shall mean any Person deemed an “underwriter,” under the
Act, of the Notes or Exchange Notes in connection with an offering thereof under
a Shelf Registration Statement.
          2. Registered Exchange Offer.
               (a) The Company shall, not later than 210 days following the
Initial Notes Issue Date (or if such 210th day is not a Business Day, the next
succeeding Business Day), prepare and file with the Commission the Exchange
Offer Registration Statement, in connection with the Registered Exchange Offer.
The Company shall use its reasonable commercial efforts to cause the Exchange
Offer Registration Statement to become effective under the Act within 270 days
(or if such 270th day is not a Business Day, the next succeeding Business Day)
following the Initial Notes Issue Date. The Registered Exchange Offer may be
combined with or otherwise include the offer to exchange the Initial Notes for
Exchange Notes pursuant to the Initial Registration Rights Agreement. The
Exchange Offer Registration Statement will not be deemed to have become
effective unless it has been declared effective by the Commission.
               (b) Unless the Exchange Offer would not be permitted by
applicable law or Commission policy, upon the effectiveness of the Exchange
Offer Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, and use all reasonable commercial efforts to issue, on or prior
to 300 days following the Initial Notes Issue Date (or if such 300th day is not
a Business Day, the next succeeding Business Day), or longer, if required



--------------------------------------------------------------------------------



 



-5-

by federal securities laws, Exchange Notes in exchange for all Notes tendered
for exchange in the Registered Exchange Offer, it being the objective of such
Registered Exchange Offer to enable each Holder electing to exchange Notes for
Exchange Notes (assuming that such Holder is not an Affiliate of the Company,
acquires the Exchange Notes in the ordinary course of such Holder’s business, is
not engaged in and does not intend to engage in and has no arrangements or
understandings with any Person to participate in the distribution of the
Exchange Notes, is not a broker-dealer tendering Notes directly acquired from
the Company for its own account and is not prohibited by any law or policy of
the Commission from participating in the Registered Exchange Offer) to trade
such Exchange Notes from and after their receipt without any limitations or
restrictions under the Act and under state securities or blue sky laws.
               (c) In connection with each of the Registered Exchange Offer, the
Company shall:
          (i) mail to each Holder of the Notes, a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with any appropriate
letter of transmittal and related documents;
          (ii) keep the Registered Exchange Offer open for not less than 30 days
after the date notice thereof is mailed to the Holders of Notes (or longer if
required by applicable law);
          (iii) if the Company receives notice from an Exchanging Dealer that
such Exchanging Dealer holds Notes acquired for the account of such Exchanging
Dealer as a result of market making or other trading activities, use their
respective reasonable commercial efforts to keep the Exchange Offer Registration
Statement continuously effective under the Act, supplemented and amended as
required under the Act to ensure that it is available for sales of Exchange
Notes by Exchanging Dealers during the Exchange Offer Registration Period;
          (iv) utilize the services of a depositary for each Registered Exchange
Offer with an address in the Borough of Manhattan in New York City, which may be
the Trustee or an Affiliate of the Trustee;
          (v) permit applicable Holders to withdraw tendered Notes at any time
prior to the close of business, New York time, on the last Business Day on which
the Registered Exchange Offer is open by sending to the entity specified in the
applicable Prospectus, a facsimile or letter setting forth the name of such
Holder, the principal amount of the Notes, delivered for exchange and a
statement that such Holder is withdrawing such Holder’s election to have such
Notes exchanged;
          (vi) prior to effectiveness of the Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Company is conducting such Registered Exchange Offer in reliance on the position
of the Commission in Exxon Capital Holdings Corporation (pub. avail. May 13,
1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Company has not entered into any
arrangement or understanding



--------------------------------------------------------------------------------



 



-6-

with any Person to distribute Exchange Notes to be received in the Registered
Exchange Offer and that, to the best of the Company’s information and belief,
each Holder participating in the Registered Exchange Offer is acquiring the
Exchange Notes in the ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes; and
          (vii) comply in all respects with all applicable laws relating to each
Registered Exchange Offer.
               (d) As soon as reasonably practicable after the close of any
Registered Exchange Offer, the Company shall:
          (i) accept for exchange all Notes, duly tendered and not validly
withdrawn pursuant to the Registered Exchange Offer in accordance with the terms
of the Exchange Offer Registration Statement and letter of transmittal, which
shall be an exhibit thereto;
          (ii) deliver to the Trustee for cancellation in accordance with
Section 4(r) hereof all Notes so accepted for exchange; and
          (iii) cause the Trustee promptly to authenticate and deliver to each
Holder of Notes a principal amount of Exchange Notes equal to the principal
amount of the Notes of such Holder so accepted for exchange.
               (e) Each Holder, by tendering Notes in exchange for Exchange
Notes, acknowledges and agrees that any Broker-Dealer and any such Holder using
the Registered Exchange Offer to participate in a distribution of the Exchange
Notes (x) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission in Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991) and Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993 and similar no-action letters; and (y) must comply with the
registration and prospectus delivery requirements of the Act in connection with
any secondary resale transaction and must be covered by an effective
registration statement containing the information required by Items 507 and 508
of Regulation S-K, as applicable, under the Act if the resales are of Exchange
Notes obtained by such Holder in exchange for Notes acquired by such Holder
directly from the Company or one of its Affiliates. Accordingly, each applicable
Holder participating in a Registered Exchange Offer shall be required to
represent to the Company that, at the time of the consummation of such
Registered Exchange Offer:
          (i) any Exchange Notes received by such Holder will be acquired in the
ordinary course of business;
          (ii) such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Notes or the Exchange Notes
within the meaning of the Act; and
          (iii) such Holder is not an Affiliate of the Company.



--------------------------------------------------------------------------------



 



-7-

               (f) If any Initial Purchaser determines that it is not eligible
to participate in the Registered Exchange Offer with respect to the exchange of
Notes constituting any portion of an unsold allotment, at the request of such
Initial Purchaser, the Company shall issue and deliver to such Initial Purchaser
or the Person purchasing Exchange Notes registered under a Shelf Registration
Statement as contemplated by Section 3 hereof from such Initial Purchaser, in
exchange for such Notes, a like principal amount of Exchange Notes. The Company
shall use its reasonable commercial efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such Exchange Notes as for Exchange Notes issued
pursuant to the Registered Exchange Offer.
          3. Shelf Registration.
               (a) If (i) due to any change in law or applicable interpretations
thereof by the Commission’s staff, the Company determines upon advice of its
outside counsel that it is not permitted to effect the Registered Exchange Offer
as contemplated by Section 2 hereof; (ii) for any other reason such Registered
Exchange Offer is not consummated within 300 days after the Initial Notes Issue
Date (or if such 300th day is not a Business Day, the next succeeding Business
Day); or (iii) prior to the 20th Business Day following consummation of the
Registered Exchange Offer (A) any Initial Purchaser so requests with respect to
Notes that are not eligible to be exchanged for Exchange Notes in such
Registered Exchange Offer and that are held by it following consummation of such
Registered Exchange Offer; (B) any Holder (other than an Initial Purchaser) is
not eligible to participate in such Registered Exchange Offer; or (C) in the
case of any Initial Purchaser that participates in the Registered Exchange Offer
or acquires Exchange Notes pursuant to Section 2(f) hereof, such Initial
Purchaser does not receive freely tradeable Exchange Notes in exchange for Notes
constituting any portion of an unsold allotment (it being understood that
(1) the requirement that an Initial Purchaser deliver a Prospectus containing
the information required by Items 507 and 508 of Regulation S-K, as applicable,
under the Act in connection with sales of Exchange Notes acquired in exchange
for such Notes shall result in such Exchange Notes being not “freely tradeable”;
and (2) the requirement that an Exchanging Dealer deliver a Prospectus in
connection with sales of Exchange Notes acquired in the Registered Exchange
Offer in exchange for Notes acquired as a result of market-making activities or
other trading activities shall not result in such Exchange Notes being not
“freely tradeable”) the Company shall effect a Shelf Registration Statement in
accordance with Section 3(b) hereof. The Shelf Registration may be combined with
or otherwise include the shelf registration for the Initial Notes pursuant to
the Initial Registration Rights Agreement.
               (b) (i) The Company shall use all reasonable commercial efforts
to file with the Commission on or prior to 180 days after so required or
requested pursuant to Section 3, and cause to be declared effective by the
Commission on or prior to 240 days after so required or requested pursuant to
this Section 3, a Shelf Registration Statement relating to the offer and sale of
the Notes or Exchange Notes by the Holders thereof from time to time in
accordance with the methods of distribution elected by a majority of such
Holders of the Notes and Exchange Notes that are being registered and set forth
in such Shelf Registration Statement; provided, however, that in each case
nothing in this Section 3(b) shall require the filing of a Shelf Registration
Statement prior to the deadline for filing the Exchange Offer Registration
Statement as set forth in Section 2(a); provided, further, that in each case, no
Holder (other than an Initial Purchaser) shall be entitled to have the Notes
held by it covered by such Shelf Registration Statement unless



--------------------------------------------------------------------------------



 



-8-

such Holder agrees in writing to be bound by all of the provisions of this
Agreement applicable to such Holder; and provided, further, that with respect to
Exchange Notes received by an Initial Purchaser in exchange for Notes
constituting any portion of an unsold allotment, the Company may, if permitted
by current interpretations by the Commission’s staff, file a post-effective
amendment to the Exchange Offer Registration Statement containing the
information required by Items 507 and 508 of Regulation S-K, as applicable, in
satisfaction of their obligations under this subsection with respect thereto,
and any such Exchange Offer Registration Statement, as so amended, shall be
referred to herein as, and governed by the provisions herein applicable to, a
Shelf Registration Statement. A Shelf Registration Statement pursuant to Section
3(b) hereof will not be deemed to have become effective unless it has been
declared effective by the Commission or is automatically effective upon filing
with the Commission as provided by Rule 462 under the Securities Act.
               (ii) The Company shall use its reasonable commercial efforts to
keep each Shelf Registration Statement continuously effective, supplemented and
amended as required by the Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period of two years from the original
issuance date of the Notes or such shorter period that will terminate when all
the Notes or Exchange Notes, as applicable, covered by the Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or cease
to be outstanding (in any such case, such period being called the “Shelf
Registration Period”). The Company shall be deemed not to have used reasonable
commercial efforts to keep the Shelf Registration Statement effective during the
requisite period if it takes any action that would result in applicable Holders
of Notes or Exchange Notes covered thereby not being able to offer and sell such
Notes or Exchange Notes during that period, unless (A) such action is required
by applicable law; or (B) such action is taken by the Company in good faith and
for valid business reasons (not including avoidance of its obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Company thereafter complies with the requirements of Section 4(j) hereof, if
applicable.
          4. Additional Registration Procedures.
          In connection with any Shelf Registration Statement and, to the extent
applicable, any Exchange Offer Registration Statement, the following provisions
shall apply:
          (a) The Company shall:
          (i) furnish to each of you, not less than five Business Days prior to
the filing thereof with the Commission, a copy of each Exchange Offer
Registration Statement or each Shelf Registration Statement, as the case may be,
any Prospectus and each amendment to a Registration Statement or amendment or
supplement, if any, to a Prospectus included therein (and upon written request,
all documents incorporated by reference into a Registration Statement or a
Prospectus after the initial filing of such Registration Statement or
Prospectus) and shall use its reasonable commercial efforts to reflect in each
such document, when so filed with the Commission, such comments as you
reasonably propose within a reasonable time prior to such filing;



--------------------------------------------------------------------------------



 



-9-

          (ii) in the case of each Exchange Offer Registration Statement, to the
extent permitted by the Act, include the information in substantially the form
set forth in Annex A hereto on the facing page of such Exchange Offer
Registration Statement, in substantially the form set forth in Annex B hereto in
the forepart of such Exchange Offer Registration Statement in a section setting
forth details of the Exchange Offer, in substantially the form set forth in
Annex C hereto in the underwriting or plan of distribution section of the
Prospectus contained in such Exchange Offer Registration Statement, and in
substantially the form set forth in Annex D hereto in the letter of transmittal
delivered pursuant to such Registered Exchange Offer; and
          (iii) in the case of any Shelf Registration Statement, include the
names of the Holders that propose to sell any Notes or Exchange Notes, pursuant
to such Shelf Registration Statement as selling security holders and the
applicable information required by Item 507 of Regulation S-K as provided by the
Holders.
               (b) The Company shall advise you, the Holders of the Notes or the
Exchange Notes covered by any Shelf Registration Statement, as the case may be,
and any Exchanging Dealer under the Exchange Offer Registration Statement, that
has provided in writing to the Company a telephone or facsimile number and
address for notices, and, if requested by you or any such Holder or Exchanging
Dealer, shall confirm such advice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
          (i) when the applicable Registration Statement or any amendment
thereto has been filed with the Commission and when such Registration Statement
or any post-effective amendment thereto has become effective and when any
amendment or supplement to the Prospectus contained in such Registration
Statement has been filed;
          (ii) of any request by the Commission for any amendment or supplement
to the applicable Registration Statement or the Prospectus or for additional
information;
          (iii) of the issuance by the Commission of any stop order suspending
the effectiveness of the applicable Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the Commission to the use of a Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) of the
Securities Act;
          (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included therein for sale
in any jurisdiction or the initiation of any proceeding for such purpose; and
          (v) of the happening of any event that requires any change in such
Registration Statement or the related Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated



--------------------------------------------------------------------------------



 



-10-

therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading; provided, that such notice need not identify the reasons for such
event that requires such change in such Registration Statement or related
Prospectus.
               (c) The Company shall use its reasonable commercial efforts to
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement or qualification of the securities therein for sale in
any jurisdiction or the resolution of any objection of the Commission pursuant
to Rule 401(g)(2), including by filing an amendment to the Registration
Statement on the proper form, at the earliest possible time.
               (d) The Company shall furnish to each Holder of Notes or Exchange
Notes, covered by such Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement, and any post-effective amendment
thereto, including, upon written request, all material incorporated therein by
reference and exhibits thereto (including exhibits incorporated by reference
therein).
               (e) The Company shall, during the Shelf Registration Period,
deliver to each Holder of Notes or Exchange Notes covered by a Shelf
Registration Statement, without charge, as many copies of each Prospectus
(including each preliminary prospectus, if used by the Company in connection
with the Exchange Offer and/or if used by the Company in connection with the
resale of applicable Notes under a Shelf Registration), included in such Shelf
Registration Statement, and any amendment or supplement thereto, as such Holder
of Notes or Exchange Notes may reasonably request. The Company consents to the
use of each such Prospectus, preliminary prospectus, if any, and any amendment
or supplement thereto in accordance with applicable law by each of the selling
Holders of securities in connection with the offering and sale of the Notes or
Exchange Notes covered by such Prospectus, preliminary prospectus, if any, or
any amendment or supplement thereto.
               (f) The Company shall furnish to each Exchanging Dealer which so
requests, without charge, at least one copy of the applicable Exchange Offer
Registration Statement and any post-effective amendment thereto, including, upon
written request, all material incorporated by reference therein, and all
exhibits thereto (including exhibits incorporated by reference therein).
               (g) The Company shall promptly deliver to each Initial Purchaser,
each Exchanging Dealer and each other Person required to deliver the applicable
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement, and any amendment or supplement thereto as any such Person may
reasonably request. The Company consents to the use of each such Prospectus or
any amendment or supplement thereto by any Initial Purchaser, any Exchanging
Dealer and any such other Person that may be required to deliver a Prospectus
following the applicable Registered Exchange Offer in connection with the
offering and sale of the Exchange Notes covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement.



--------------------------------------------------------------------------------



 



-11-

               (h) Prior to the Registered Exchange Offer or any other offering
of the Notes or Exchange Notes pursuant to any Registration Statement, the
Company shall arrange, if necessary, for the qualification of the Notes or
Exchange Notes for sale under the laws of such jurisdictions as any Holder of
such applicable series of Notes or Exchange Notes shall reasonably request and
will maintain such qualification in effect so long as required; provided that in
no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to taxation or service of process in suits (other than those arising
out of the Initial Placement, the Registered Exchange Offer or any offering
pursuant to a Shelf Registration Statement) in any such jurisdiction where it is
not then so subject.
               (i) The Company shall cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Exchange Notes
or Notes to be issued or sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
Holders may request.
               (j) Upon the occurrence of any event contemplated by subsections
(b)(ii) through (v) above, the Company shall promptly prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to the Holders, such Prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that the Company may suspend the use of
such Registration Statement or Prospectus, as the case may be, on two occasions,
each for a reasonable period of time, not in excess of 45 days in the aggregate
in any consecutive 12-month period if the Company determines reasonably and in
good faith that such amendment or supplement would require the disclosure of
non-public material information that, in the reasonable judgment of the Company,
would be detrimental to the Company if so disclosed or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction. In such circumstances, the period of effectiveness
of the applicable Exchange Offer Registration Statement provided for in
Section 2 hereof and the Shelf Registration Statement for the affected Notes
provided for in Section 3(b) hereof shall each be extended by the number of days
from and including the date of the giving of a notice of suspension pursuant to
Section 4(b) hereof to and including the date when the Initial Purchasers, the
applicable Holders and any known Exchanging Dealer shall have received such
amended or supplemented Prospectus pursuant to this Section 4. As soon as
practicable following receipt of notice from the Company in accordance with
Section 4(b) hereof, each applicable Holder and Exchanging Dealer agrees to
suspend use of the Prospectus for such affected Notes or Exchange Notes until
such Holder and Exchange Dealer receive copies of the amended or supplemented
Prospectus or until it receives written notice from the Company that the use of
the applicable Prospectus may be resumed.
               (k) Not later than the effective date of the Registration
Statement, the Company shall provide a CUSIP number for the Exchange Notes
registered under such Registration Statement and provide the Trustee with
printed certificates for such Exchange Notes in a form eligible for deposit with
The Depository Trust Company.



--------------------------------------------------------------------------------



 



-12-

               (l) The Company shall make generally available to its security
holders as soon as practicable after the effective date of the applicable
Registration Statement and earnings statement satisfying the provisions of
Section 11(a) of the Act.
               (m) The Company shall cause the Indenture to be qualified under
the Trust Indenture Act in a timely manner.
               (n) The Company may require each Holder of Notes to be sold
pursuant to any Shelf Registration Statement, to furnish to the Company such
information regarding the Holder and the distribution of such Notes, as the
Company may from time to time reasonably require for inclusion in such
Registration Statement. The Company may exclude from such Shelf Registration
Statement the Exchange Notes of any Holder that unreasonably fails to furnish
such information within a reasonable time after receiving such request and the
Company shall be under no further obligations to such Holder to include such
Holder in such Shelf Registration Statement.
               (o) In the case of a Shelf Registration Statement, the Company
shall enter into such customary agreements and take all other appropriate
actions (including, if requested by Holders representing 10% of the principal
amount of Notes covered by such Shelf Registration Statement, an underwriting
agreement in customary form) in order to expedite or facilitate the registration
or the disposition of the Exchange Notes, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 (or such other provisions and procedures acceptable to the Majority
Holders and the Managing Underwriters, if any, with respect to all parties to be
indemnified pursuant to Section 6).
               (p) In the case of any Shelf Registration Statement, the Company
shall:
          (i) subject to execution of a confidentiality agreement in form and
substance reasonably acceptable to the Company and the applicable Holders, make
reasonably available for inspection by the applicable Holders of the applicable
Notes or applicable Exchange Notes to be registered thereunder, any underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of each Issuer during normal business hours at the
offices where such information is typically kept;
          (ii) cause the officers, directors and employees of the Company to
supply all relevant information reasonably requested by the applicable Holders
or any such underwriter, attorney, accountant or agent in connection with any
such Shelf Registration Statement as is customary for similar due diligence
examinations during normal business hours at the offices where such information
is typically kept; provided, however, that any information that is subject to
the confidentiality agreement referred to in Section 4(q)(i) above shall be kept
confidential by the applicable Holders or any such underwriter, attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality;



--------------------------------------------------------------------------------



 



-13-

provided, further, that prior written notice shall be provided as soon as
practicable to the Company of the potential disclosure of any information in
connection with a court proceeding or required by law to permit the Company to
obtain a protective order or take such other action to prevent disclosure of
such information;
          (iii) make such representations and warranties to the applicable
Holders of the applicable Notes or applicable Exchange Notes registered
thereunder and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in primary underwritten offerings
and covering matters including, but not limited to, those set forth in the
Purchase Agreement as may be reasonably requested;
          (iv) obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
          (v) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of the Company or any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each selling Holder of Notes registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, if used by the Company in
connection with the Exchange Offer and/or if used by the Company in connection
with the resale of applicable Notes under a Shelf Registration, or Prospectus;
and
          (vi) deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 4(l) and with any customary
conditions contained in the underwriting agreement or other customary agreement
entered into by the Company. The actions set forth in clauses (iii), (iv),
(v) and (vi) of this Section 4(q) shall be performed at each closing under any
underwriting or similar agreement as and to the extent required thereunder.
               (q) If a Registered Exchange Offer is to be consummated, upon
delivery of the applicable Notes by the applicable Holders to the Company (or to
such other Person as directed by the Company) in exchange for the applicable
Exchange Notes, the Company shall mark, or caused to be marked, on such Notes so
exchanged that such Notes are being canceled in exchange for such Exchange
Notes. In no event shall such Notes be marked as paid or otherwise satisfied.
               (r) The Company will use reasonable commercial efforts (i) if the
Notes have been rated prior to the initial sale of such Notes pursuant to the
Purchase Agreement, to confirm



--------------------------------------------------------------------------------



 



-14-

such ratings will apply to such Notes or the Exchange Notes, as the case may be,
covered by a Exchange Offer Registration Statement; or (ii) if such Notes were
not previously rated, to cause the Notes covered by a Registration Statement to
be rated with at least one nationally recognized statistical rating agency, if
so requested by Majority Holders with respect to the related Registration
Statement or by any Managing Underwriters.
               (s) In the event that any Broker-Dealer shall underwrite any
Notes or Exchange Notes or participate as a member of an underwriting syndicate
or selling group or “assist in the distribution” (within the meaning of the
Conduct Rules of the National Association of Securities Dealers, Inc. (the
“Conduct Rules”)) thereof, whether as a Holder or as an underwriter, a placement
or sales agent or a broker or dealer in respect thereof, or otherwise, the
Company shall assist such Broker-Dealer in complying with the requirements of
such Conduct Rules, including, without limitation, by:
          (i) if such Conduct Rules shall so require, engaging a “qualified
independent underwriter” (as defined in such Rules) to participate in the
preparation of the Registration Statement to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Notes or Exchange
Notes;
          (ii) indemnifying any such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 6 hereof; and
          (iii) providing such information to such Broker-Dealer as may be
required in order for such Broker-Dealer to comply with the requirements of such
Conduct Rules.
               (t) The Company shall use its reasonable commercial efforts to
take all other steps necessary to effect the registration of the Notes or the
Exchange Notes, as the case may be, covered by a Registration Statement.
          5. Registration Expenses; Remedies.
               (a) The Company shall bear all expenses incurred in connection
with the performance of its obligations under Sections 2, 3 and 4 hereof and, in
the event of any Shelf Registration Statement, will reimburse the Holders of
each of the Notes for the reasonable fees and disbursements of up to one firm or
counsel, as designated by the Majority Holders to act as counsel for such
Holders of such series in connection therewith.
               (b) In the event that:
          (i) the Company fails to file Registration Statement on or before the
date specified for each such filing;
          (ii) a Registration Statement is not declared effective by the
Commission on or prior to the date specified for each such effectiveness;



--------------------------------------------------------------------------------



 



-15-

          (iii) the Company fails to consummate a Registered Exchange Offer
within 300 days of the Initial Notes Issue Date; or
          (iv) any Shelf Registration Statement and/or any Exchange Offer
Registration Statement is declared effective but thereafter ceases to be
effective or usable in connection with the resales of the Notes, during the
periods specified in this Agreement (each such event referred to in clauses
(i) through (iv) above, a “Registration Default”),
then the Company will pay additional interest (“Additional Interest”) to each
Holder of such Notes and/or Exchange Notes, as the case may be, with respect to
the first 90-day period immediately following the occurrence of the first
Registration Default with respect to such securities at a per annum rate of
0.25% on the principal amount of such Notes. The amount of the Additional
Interest will increase by an additional per annum rate of 0.25% with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
provided that the rate at which such Additional Interest accrues may in no event
exceed 1.0% per annum on the principal amount of such Notes or Exchange Notes.
               (c) The Company shall pay all accrued Additional Interest on each
date on which interest is paid in accordance with the Indenture to the DTC or
its nominee by wire transfer of immediately available funds or by federal funds
check and to holders of Certificated Notes by wire transfer to the accounts
specified by them or by mailing checks to their registered addresses if no such
accounts have been specified.
               (d) Following the cure of all Registration Defaults with respect
to such Registration Statements, the accrual of Additional Interest will cease.
          6. Indemnification and Contribution.
               (a) The Company agrees to indemnify and hold harmless each Holder
of the Notes or Exchange Notes, as the case may be, covered by any Registration
Statement (including each Initial Purchaser and, with respect to any Prospectus
delivery as contemplated in Section 4(g) hereof, each Exchanging Dealer), the
directors, officers, employees and agents of each such Holder and each Person
who controls any such Holder within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement, as originally filed or in any amendment thereof, or in any
preliminary prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, any Free Writing Prospectus used in violation of this
Agreement or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and jointly and severally agree to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or



--------------------------------------------------------------------------------



 



-16-

alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any such Holder specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have. The Company agrees to indemnify or contribute as provided in
Section 6(d) to Losses of each underwriter of Notes or Exchange Notes, as the
case may be, registered under a Shelf Registration Statement, their directors,
officers, employees or agents and each Person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a), and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.
               (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 4(g) hereof, each Exchanging Dealer) severally agrees
to indemnify and hold harmless the Company, each of its directors, each of its
officers who signs such Registration Statement, and each Person who controls the
Company within the meaning of either the Act or the Exchange Act and each other
Holder of securities covered by such Registration Statement, its directors,
officers and each person who controls such other Holder within the meaning of
the Act and the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
expressly for use in any Registration Statement and any Prospectus. This
indemnity agreement will be in addition to any liability which any such Holder
may otherwise have.
               (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ one separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel



--------------------------------------------------------------------------------



 



-17-

reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. It is understood,
however, that the indemnifying party shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general circumstances, be liable for the
fees and expenses of only one firm of attorneys (in addition to local counsel)
at any time for all such indemnified parties. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding. An indemnifying party shall not be liable under this
Section 6 to any indemnified party regarding any settlement or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by such indemnifying party, which consent
shall not be unreasonably withheld.
               (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses”) to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall any Initial Purchaser or any subsequent
Holder of any Notes or Exchange Notes be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Notes, or in the case of an Exchange Note, applicable to the Note that was
exchangeable into such Exchange Note, as set forth in the Purchase Agreement,
nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the sum of (x) the total net proceeds from the Initial
Placement (before deducting expenses) as set forth in the Purchase Agreement and
(y) the total amount of additional interest which the Company was not required
to pay as a result of registering the securities covered by the Registration
Statement which resulted in such Losses. Benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions as set forth in the Purchase Agreement and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Notes or
Exchange Notes, as



--------------------------------------------------------------------------------



 



-18-

applicable, registered under the Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any alleged untrue statement or
omission relates to information provided by the indemnifying party, on the one
hand, or by the indemnified party, on the other hand, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement or omission. The parties agree that it would
not be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each Person who controls a Holder within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder, and each Person who
controls any Issuer within the meaning of either the Act or the Exchange Act,
each officer of any Issuer who shall have signed the Registration Statement and
each director of any Issuer shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).
               (e) The provisions of this Section 6 will remain in full force
and effect, regardless of any investigation made by or on behalf of any
applicable Holder or the Company or any of the officers, directors or
controlling Persons referred to in this Section 6 hereof, and will survive the
sale by a Holder of securities covered by a Registration Statement.
          7. Underwritten Registrations.
               (a) If any of the Notes or Exchange Notes covered by any Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by the Majority Holders after consultation with
the Company.
               (b) No Person may participate in any underwritten offering
pursuant to any Shelf Registration Statement, unless such Person (i) agrees to
sell such Person’s Notes or Exchange Notes covered by such Shelf Registration
Statement, respectively and as the case may be, on the basis reasonably provided
in any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements; and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.
          8. No Inconsistent Agreements.
               The Company has not, as of the date hereof, entered into, nor
shall it, on or after the date hereof, enter into, any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders
herein or otherwise conflicts with the provisions hereof.
          9. Amendments and Waivers.



--------------------------------------------------------------------------------



 



-19-

                The provisions of this Agreement, including the provisions of
this sentence, may not be amended, qualified, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Majority Holders;
provided that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of each the Initial Purchasers against which such amendment,
qualification, supplement, waiver or consent is to be effective. Notwithstanding
the foregoing (except the foregoing proviso), a waiver or consent to departure
from the provisions hereof with respect to a matter that relates exclusively to
the rights of Holders whose Notes or Exchange Notes, as the case may be, are
being sold pursuant to a Registration Statement, and that does not directly or
indirectly affect the rights of other Holders may be given by the Majority
Holders, determined on the basis of the Notes or Exchange Notes, as the case may
be, being sold rather than registered under such Registration Statement.
          10. Notices.
               All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
               (a) if to a Holder, at the most current address given by such
holder to the Company in accordance with the provisions of this Section 10,
which address initially is, with respect to each Holder, the address of such
Holder maintained by the Registrar under the Indenture, with a copy in like
manner to J.P. Morgan Securities Inc. and the other Initial Purchasers;
               (b) if to you, initially at the respective addresses set forth in
the Purchase Agreement; and
               (c) if to the Company, initially at its address set forth in the
Purchase Agreement. All such notices and communications shall be deemed to have
been duly given at the time delivered personally, if personally delivered; two
business days after being deposited in the mail, postage prepaid, if mailed;
when answered back, if telexed; when receipt is acknowledged, if telecopied; and
on the next business day, if timely delivered to a nationally recognized air
courier guaranteeing overnight delivery. The Initial Purchasers or the Company
by notice to the other parties may designate additional or different addresses
for subsequent notices or communications.
          11. Successors.
               This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto, including, without the
need for an express assignment or any consent by the Company thereto, subsequent
Holders of Notes and the Exchange Notes. The Company hereby agrees to extend the
benefits of this Agreement to any Holder of Notes or Exchange Notes, and any
such Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.
          12. Counterparts.



--------------------------------------------------------------------------------



 



-20-

                This Agreement may be in signed counterparts, each of which
shall be an original and all of which together shall constitute one and the same
agreement.
          13. Headings.
               The headings used herein are for convenience only and shall not
affect the construction hereof.
          14. Applicable Law.
               This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
          15. Severability.
               In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          16. Notes Held by the Company, etc.
               Whenever the consent or approval of Holders of a specified
percentage of principal amount of the Notes or Exchange Notes is required
hereunder, the Notes or Exchange Notes, as applicable, held by the Company or
its Affiliates (other than subsequent Holders of the Notes or Exchange Notes if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Notes or Exchange Notes) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.
          17. Submission to Jurisdiction.
               By the execution and delivery of this Agreement, the Company
submits to the non-exclusive jurisdiction of any federal or state court in the
State of New York in any suit or proceeding arising out of or relating to this
Agreement or brought under federal or state securities laws.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company and the several Initial Purchasers.

            Very truly yours,

R.H. DONNELLEY CORPORATION
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President, General Counsel and Corporate Secretary     

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          J.P. MORGAN SECURITIES INC.

For itself and on behalf of the
several Initial Purchasers
      By:   /s/ Earl E. Dowling         Authorized Signatory               



--------------------------------------------------------------------------------



 



SCHEDULE I
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Bear Stearns & Co. Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
Wachovia Capital Markets, LLC
Barclays Capital Inc.
BNP Paribas Securities Corp.
GE Capital Markets, Inc.
Greenwich Capital Markets, Inc.
ING Financial Markets LLC
Scotia Capital (USA) Inc.



--------------------------------------------------------------------------------



 



-23-

ANNEX A
          Each Broker-Dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
Broker-Dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a Broker-Dealer in connection with resales of
Exchange Notes received in exchange for Notes, where such Notes were acquired by
such Broker-Dealer as a result of market-making activities or other trading
activities. The Company has agreed that, starting on the Expiration Date (as
defined herein) of the Exchange Offer and ending on the close of business
180 days after the Expiration Date of the Exchange Offer, they will make this
Prospectus available to any Broker-Dealer for use in connection with any such
resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------



 



ANNEX B
          Each Broker-Dealer that receives Exchange Notes for its own account in
exchange for Notes, where such Notes were acquired by such Broker-Dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such Exchange
Notes. See “Plan of Distribution.”



--------------------------------------------------------------------------------



 



-25-

ANNEX C
Plan of Distribution
          Each Broker-Dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer, must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a Broker-Dealer in connection with resales of Exchange Notes received in
exchange for Notes, where such Notes were acquired as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the Expiration Date for the Exchange Offer and ending on the close of business
180 days after the Expiration Date for the Exchange Offer, they will make this
Prospectus, as amended or supplemented, available to any Broker-Dealer for use
in connection with any such resale. In addition, until ________, 20___, all
dealers effecting transactions in the Exchange Notes may be required to deliver
a prospectus.
          The Company will not receive any proceeds from any sale of Exchange
Notes by Broker-Dealers. Exchange Notes received by Broker-Dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Notes or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
Broker-Dealer and/or the purchasers of any such Exchange Notes. Any
Broker-Dealer that resells Exchange Notes that were received by it for its own
account pursuant to the Exchange Offer, and any broker or dealer that
participates in a distribution of such Exchange Notes, may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
Exchange Notes, and any commissions or concessions received by any such Persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a Broker-Dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.
          For a period of 180 days after the Expiration Date for the Exchange
Offer, the Company will promptly send additional copies of this Prospectus and
any amendment or supplement to this Prospectus to any Broker-Dealer that
requests such documents in the Letter of Transmittal. The Company has agreed to
pay all expenses incident to the Exchange Offer (including the expenses of one
counsel for each of the holder of the Notes) other than commissions or
concessions of any brokers or dealers and will indemnify the holders of the
Notes, as applicable (including any Broker-Dealers) against certain liabilities,
including liabilities under the Act.



--------------------------------------------------------------------------------



 



-26-

ANNEX D

o    CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

         
Name:
       
 
 
 
   
Address:
       
 
       
 
       
 
       
 
       

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the Exchange Notes in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of Exchange Notes
and it has no arrangements or understandings with any Person to participate in a
distribution of the Exchange Notes. If the undersigned is a Broker-Dealer that
will receive Exchange Notes for its own account in exchange for Notes, it
represents that the Notes to be exchanged for Exchange Notes were acquired by it
as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Notes; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

